SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended December 31, 2010 or TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-28585 AuraSource, Inc. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 68-0427395 (IRS Employer Identification No.) 1490 South Price Rd. #219 Chandler, AZ 85286 (Address of principal executive offices, zip code) Registrant's telephone number (including area code): (480) 292-7179 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESx NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding twelve months (or shorter period that the registrant was required to submit and post such files). YES o NO x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes  No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at February 2, 2011 Common Stock, $.001 par value AURASOURCE, INC. INDEX PART I FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS: Consolidated Balance Sheets — December 31, 2010 (Unaudited) and March 31, 2010 3 Consolidated Statements ofOperations (Unaudited) — Three and Nine months ended December 31, 2010 and 2009 4 Consolidated Statements of Stockholders’ Equity (Deficit) — Nine months ended December 31, 2010 5 Consolidated Statements of Cash Flows (Unaudited) —Nine months ended December 31, 2010 and 2009 6 Notes to Consolidated Financial Statements 7 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 4. CONTROLS AND PROCEDURES 16 PART II OTHER INFORMATION 16 ITEM 1. LEGAL PROCEEDINGS 16 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 16 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 16 ITEM 4. (REMOVED AND RESERVED) 16 ITEM 5. OTHER INFORMATION 16 ITEM 6. EXHIBITS 17 - 2 - PART I - FINANCIAL INFORMATION ITEM I — CONSOLIDATED FINANCIAL STATEMENTS AuraSource, Inc. (A Development Stage Enterprise) Consolidated Balance Sheets December 31, March 31, ASSETS (Unaudited) Current assets Cash and equivalents $ $ Due from affiliate - Prepaid expenses Total current assets Fixed assets, net of accumulated depreciation Intangible assets, net - Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued expenses - Total current liabilities Commitments and contingencies Shareholders' equity Preferred stock, 10,000 shares authorized, no shares issued and outstanding, no rights or privileges designated - - Common stock, $.001 par value, 150,000,000 shares authorized 29,262,190 and 28,262,190 shares issued and outstanding at December 31, 2010 and March 31, 2010, respectively. Additional paid in capital Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. - 3 - AuraSource, Inc. (A Development Stage Enterprise) Consolidated Statements of Operations Three and Nine months Ended December 31, 2010 and 2009 and Period March 15, 1990 (Inception) through December 31, 2010 (Unaudited) Three months ended December 31, Nine months ended December 31, March 15, 1990 (Inception) to December 31, Revenue, net $
